Citation Nr: 0302278	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. 

The Board notes that the veteran withdrew his claim of 
entitlement to service connection for bilateral hearing loss 
in a statement dated in December 1998.  Accordingly, this 
issue is no longer on appeal before the Board. 


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
currently diagnosed hypertension was not present manifest 
during service or become manifest to a compensable degree 
within one year from the veteran's separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The Board finds that the requirements under the new laws and 
regulations have been substantially met.  In correspondence 
dated in August 2001 and July 2002, the RO advised the 
veteran of the VCAA and VA's duties thereunder, and also 
informed him that his claim would be reconsidered.  The RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what information or evidence was still needed from 
him, and what he could do to help his claim.  The RO also 
provided the veteran with a copy of the August 2002 rating 
decision and August 2002 Supplemental Statement of the Case 
(SSOC). 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran reported that when he worked for VA from April 
1976 to August 1979, he underwent a physical at Tucson VA 
Medical Center (MC).  He also reported that he underwent 
physicals in 1980 at Reno VAMC, in 1986 at Phoenix VAMC, and 
in 1987 at the Arizona Department of Corrections.  The RO 
requested treatment records from 1976 to 1979 and 1986 from 
Phoenix VAMC and received a negative response in November 
1997.  The Arizona Department of Corrections responded in the 
negative in September 1998.  In May 1999, the RO requested 
treatment records from 1976 to 1979 and 1986 from Tucson 
VAMC, but received a negative response.  In a May 1999 
response, Phoenix VAMC further indicated that the facility 
had no transferred records from Tucson VAMC.  Tucson VAMC 
additionally responded that the facility had no past, 
present, or retired records on the veteran.  The RO requested 
treatment records from January 1980 to present from Reno 
VAMC.  In September 2001, Reno VAMC forwarded all treatment 
records found on the veteran.  The Phoenix VAMC also 
forwarded all treatment records found on the veteran. 

The RO obtained the veteran's service medical records and 
private medical records identified by the veteran from 
Ahwatukee Foothills Urgent Care and Dr. K.B.  The veteran was 
afforded a hearing before the RO in July 1998.  The RO 
afforded the veteran VA examinations in April 1997, August 
1997, and July 2001.  In regard to the July 2001 VA 
examination, the service representative maintains that VA 
neglected its duty to assist in development of the claim as 
the examiner failed to give a nexus opinion.  The Board 
disagrees and finds that the examiner's comments are an 
opinion on whether the veteran's claimed disorder is related 
to service.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the claimant for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board will proceed with appellate review.

The February 1974 enlistment examination report shows that 
the veteran's cardiovascular system and an 
electrocardiographic record were clinically evaluated as 
normal.  His blood pressure readings were 124/86, 122/84, and 
126/86.  The veteran underwent an annual examination in 
January 1975.  The electrocardiographic record noted that the 
veteran had non-specific ST elevation
lateral chest leads consistent with early repolarization 
syndrome, but the electrocardiogram (EKG) was otherwise noted 
as normal.  His blood pressure
readings were 120/80 and 120/70.  The January 1976 separation 
examination report
shows that the veteran's cardiovascular system was clinically 
evaluated as normal.  His blood pressure reading was 112/74.  
The veteran's service medical records note no findings of 
high blood pressure or findings of hypertension.  

The earliest post-service medical records are dated in 
October 1981 from Dr. R.D.B.  They note clinical findings of 
paresthesia of the left lower extremity and moderate 
exogenous obesity and note a clinical diagnosis of bursitis, 
left greater trochanter.  It was also noted that Dr. R.D.B. 
had treated the veteran in August 1978, September 1978, April 
1979, February 1980, August 1980, and April 1981.  

The earliest post-service medical records that note increased 
blood pressure and treatment for hypertension are dated from 
May 1994 to March 1997 from Dr. K.B.
and dated from January 1995 to December 1996 from Ahwatukee 
Foothills Urgent
Care.  The April 1997 and August 1997 VA examination reports 
show that the veteran reported that he had high hypertension 
on and off during service, but he was not treated and was not 
placed on any medication at that time.  He related that 
around 1989, he was found to have pressures as high as 
166/110, and treatment was started.  Both examiners noted 
impressions of hypertension.

The veteran presented testimony at a personal hearing before 
the RO in July 1998.  The veteran testified that it was a 
common practice to adjust blood pressure readings to maintain 
flying status.  He indicated that he underwent a physical a 
month after service at the Tucson VAMC, during which time he 
was told he had hypertension.  When asked whether he had been 
on medication for hypertension continuously ever since he 
came out of the service, the veteran indicated that he was 
not on medication when he went to Europe.  Treatment records 
from Reno VAMC and Phoenix VAMC dated from April 1997 to July 
2001 show that the veteran is currently diagnosed with and 
receives treatment for hypertension.

By history, the veteran is noted to have received treatment 
from Dr. R.D.B. in August 1978, but for conditions other than 
hypertension.  A thorough search for treatment records which 
cover the period in which the veteran claims he received 
treatment immediately after service has produced nothing.  
The July 2001 VA examination report shows that the examiner 
reviewed the claims file.  He commented that there was no 
evidence in the claims file that confirmed the veteran had 
hypertension during service or hypertension in the first year 
after he left service.  It can be reasonably inferred that 
the examiner is of the opinion that the veteran's currently 
diagnosed hypertension is not related to service.  It remains 
that the medical evidence of record does not support the 
veteran's contention that he suffered from hypertension 
during service or was diagnosed with hypertension and 
received treatment for this disorder immediately after 
service.  Rather, the evidence tends to show that the veteran 
was clinically diagnosed with hypertension in the mid- 1990s, 
placed on medications, and received treatment for this 
disorder on a continued basis thereafter.  While the veteran 
is competent to describe his subjective symptoms of 
hypertension, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence of a nexus between the current disability 
and the veteran's service, service connection for 
hypertension must be denied on the basis of the current 
evidence.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for hypertension is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

